                                 Case 2:19-cv-01198-VAP-AGR Document 32 Filed 07/02/19 Page 1 of 14 Page ID #:427




                                  1                               UNITED STATES DISTRICT COURT
                                  2                              CENTRAL DISTRICT OF CALIFORNIA

                                  3
                                                                                                           JUL 2, 2019
                                  4
                                                                                                              BH
                                  5
                                         Levon Ketsoyan, et al.,                         2:19-cv-01198 VAP (AGRx)
                                  6
                                  7                       Plaintiffs,                 Order GRANTING Defendants’
                                  8                       v.                             Motion to Dismiss and
                                                                                          TRANSFERRING Ms.
                                  9      U.S. Department of Justice, et al.,              Westbrook’s Claims
                                 10                       Defendants.                         (Doc. No. 20)
Central District of California
United States District Court




                                 11
                                 12
                                 13          Before the Court is a Motion to Dismiss, (Doc. No. 20), filed by

                                 14   Defendants William Barr, Robert M Culley, Thomas P. Giles, Thomas D.

                                 15   Homan, David A. Marin, U.S. Citizenship and Immigration Services, U.S.

                                 16   Department of Homeland Security, U.S. Department of Justice, U.S.

                                 17   Immigration and Customs Enforcement (“Defendants”). Plaintiffs Levon

                                 18   Ketsoyan and Elena Westbrook (“Plaintiffs”) oppose the Motion. (Doc. No.

                                 19   22.)

                                 20
                                 21          After considering all papers filed in support of and in opposition to the

                                 22   Motion, and the arguments advanced at the June 6, 2019 hearing, the Court

                                 23   GRANTS Defendants’ Motion.

                                 24
                                 25
                                 26

                                                                             1
                                 Case 2:19-cv-01198-VAP-AGR Document 32 Filed 07/02/19 Page 2 of 14 Page ID #:428




                                  1                        I. SUMMARY OF ALLEGATIONS
                                  2         Plaintiffs bring this putative class action to “challenge the
                                  3   government’s practice of subjecting noncitizens to arrest, detention, and
                                  4   removal” during their attempt to establish eligibility under the Immigration
                                  5   and Nationality Act (“INA”) while following “the government’s own
                                  6   regulations for obtaining lawful immigration status based on qualifying
                                  7   relationships to U.S. citizens.” (FAC ¶ 1.)
                                  8
                                  9         Plaintiff Levon Ketsoyan, fleeing persecution in the former U.S.S.R.,
                                 10   lawfully entered the United States and married a United States citizen in
Central District of California
United States District Court




                                 11   2001. (Id. ¶ 68, 70.) He and his wife had a daughter, born in the United
                                 12   States, in 2007. (Id. ¶ 70.) In 2001, the INS initiated removal proceedings
                                 13   against Mr. Ketsoyan pursuant to a fraud conviction, directed his deportation
                                 14   to Armenia, and placed him on supervision pursuant to § 1231 of the INA (“§
                                 15   1231 supervision”). (Id. 72-74.) Mr. Ketsoyan challenged his removal order
                                 16   in 2012, but the immigration judge denied his motion; the Board of
                                 17   Immigration Appeals upheld the denial in 2013. (Id. 75-77.) Mr. Ketsoyan
                                 18   filed a petition for Ninth Circuit review, but dismissed it in exchange for being
                                 19   placed on a new order of § 1231 supervision. (Id. 78-79.) His wife then
                                 20   filed a Form I-130, or Family Relative Petition, but it has yet to be
                                 21   adjudicated. (Id. 80.) Mr. Ketsoyan has been given a “final” reporting date
                                 22   of July 31, 2019 to check in with Immigration and Customs Enforcement,
                                 23   (“ICE”), at which time he fears he will be arrested before he can reopen his
                                 24   removal proceedings. (Id. 81-82.)
                                 25
                                 26

                                                                             2
                                 Case 2:19-cv-01198-VAP-AGR Document 32 Filed 07/02/19 Page 3 of 14 Page ID #:429




                                  1         Plaintiff Elena Westbrook, a United States citizen living in Nevada,
                                  2   filed a Form I-130 in 2017 for her husband, Yanko Lukov, who was subject
                                  3   to a final order of removal. (Id. 14, 96-98.) On February 14, 2019, she
                                  4   appeared with her husband and their daughter (also a United States citizen)
                                  5   for an I-130 interview. (Id. 97, 100). There, Mr. Lukov was taken into
                                  6   custody by ICE—per their “standard and uniform practice” of timing such
                                  7   arrests to coincide with I-130 interviews—notwithstanding the fact that the I-
                                  8   130 petition was recommended for approval that very day. (Id. 100, 103.)
                                  9   The ICE agents told the family and their counsel that they did not need a
                                 10   warrant for Mr. Lukov’s arrest, and they “did not care what the statute says.”
Central District of California
United States District Court




                                 11   (Id. 102.) Mr. Lukov has since been deported to Bulgaria. (Doc. No. 18.)
                                 12
                                 13         Plaintiffs now bring claims for violations of: 1) § 1231 of the INA and
                                 14   applicable regulations for detention of noncitizens with a final order of
                                 15   removal; 2) procedural due process regarding arrest and revocation of
                                 16   orders of supervision; 3) the INA and applicable regulations for detention of
                                 17   noncitizens with pending Forms I-130; 4) the INA and applicable regulations
                                 18   for potential deportation to countries where noncitizens may face torture; 5)
                                 19   procedural due process regarding potential deportation to countries where
                                 20   noncitizens may face torture; 6) procedural due process regarding detention
                                 21   where removal is not likely in the foreseeable future; 7) procedural due
                                 22   process regarding detention without and individualized hearing on danger
                                 23   and flight risk; 8) procedural due process regarding adjudication of
                                 24   applications for relief and benefits under immigration laws; 9) the
                                 25   Administrative Procedure Act (“APA”) through arbitrarily depriving
                                 26   noncitizens of the ability to pursue provisional waivers; 10) the APA through

                                                                             3
                                 Case 2:19-cv-01198-VAP-AGR Document 32 Filed 07/02/19 Page 4 of 14 Page ID #:430




                                  1   revoking § 1231 releases without notice or a hearing; and 11) the APA for
                                  2   refusal to consider 212(h) waiver applications.
                                  3
                                  4         Plaintiffs wish to bring the suit as a class action seeking 1) that the
                                  5   Court assume jurisdiction over the matter; 2) an injunction ordering
                                  6   Defendants not to revoke § 1231 supervision without a finding that the
                                  7   supervisee has violated the conditions of his release; 3) an injunction
                                  8   ordering Defendants not to revoke § 1231 supervision simply because there
                                  9   is an outstanding order of removal while an individual is pursuing reopened
                                 10   immigration proceedings; 4) an injunction ordering Defendant not to remove
Central District of California
United States District Court




                                 11   Plaintiffs and all putative class members to their countries of origin without
                                 12   first providing them a mechanism to establish that they would suffer
                                 13   persecution or torture that they are entitled to protection from; and 5) costs
                                 14   and attorneys’ fees.
                                 15
                                 16                             II.   LEGAL STANDARD
                                 17         Federal Rule of Civil Procedure 12(b)(1) authorizes a party to seek
                                 18   dismissal of an action for lack of subject matter jurisdiction. Although courts
                                 19   usually accept the plaintiff’s allegations as true on a motion to dismiss,
                                 20   “[w]hen the defendant raises a factual attack” on plaintiff’s jurisdictional
                                 21   allegations under Rule 12(b)(1), “the plaintiff must support her jurisdictional
                                 22   allegations with ‘competent proof,’ under the same evidentiary standard that
                                 23   governs in the summary judgment context.” Leite v. Crane Co., 749 F.3d
                                 24   1117, 1121 (9th Cir. 2014) (quoting Hertz Corp. v. Friend, 559 U.S. 77, 96-97
                                 25   (2010)). In such a case, the district court “need not presume the
                                 26   truthfulness of the plaintiff’s allegations,” and “may review evidence beyond

                                                                              4
                                 Case 2:19-cv-01198-VAP-AGR Document 32 Filed 07/02/19 Page 5 of 14 Page ID #:431




                                  1   the complaint without converting the motion to dismiss into a motion for
                                  2   summary judgment.” Safe Air for Everyone v. Meyer, 373 F.3d 1035, 1039
                                  3   (9th Cir. 2004). The plaintiff must prove by a preponderance of the evidence
                                  4   that each of the requirements for subject-matter jurisdiction has been met.
                                  5   Leite, 749 F.3d at 1121.
                                  6
                                  7         Federal Rule of Civil Procedure 12(b)(6) provides that a claim may be
                                  8   dismissed for “failure to state a claim upon which relief can be granted.” To
                                  9   survive a motion to dismiss, a plaintiff must allege facts that state a claim for
                                 10   relief that is plausible, not merely conceivable. Bell Atlantic Corp. v.
Central District of California
United States District Court




                                 11   Twombly, 550 U.S. 544, 556, 570 (2007). “[A] court considering a motion to
                                 12   dismiss can choose to begin by identifying pleadings that, because they are
                                 13   no more than conclusions, are not entitled to the assumption of truth.”
                                 14   Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009). Then, for all well-pled factual
                                 15   allegations, the court “should assume their veracity and then determine
                                 16   whether they plausibly give rise to an entitlement to relief.” Id. “[F]or a
                                 17   complaint to survive a motion to dismiss, the non-conclusory ‘factual
                                 18   content,’ and reasonable inferences from that content, must be plausibly
                                 19   suggestive of a claim entitling the plaintiff to relief.” Moss v. U.S. Secret
                                 20   Serv., 572 F.3d 962, 969 (9th Cir. 2009) (applying Iqbal’s two-step analysis).
                                 21   “If there are two alternative explanations, one advanced by defendant and
                                 22   the other advanced by plaintiff, both of which are plausible, plaintiff’s
                                 23   complaint survives a motion to dismiss under Rule 12(b)(6).” Starr v. Baca,
                                 24   652 F.3d 1202, 1216 (9th Cir. 2011).
                                 25
                                 26

                                                                              5
                                 Case 2:19-cv-01198-VAP-AGR Document 32 Filed 07/02/19 Page 6 of 14 Page ID #:432




                                  1         A motion to dismiss can be based on the failure to allege a cognizable
                                  2   legal theory or the failure to allege sufficient facts under a cognizable legal
                                  3   theory. Robertson v. Dean Witter Reynolds, Inc., 749 F.2d 530, 534 (9th Cir.
                                  4   1984).
                                  5                                  III.   DISCUSSION
                                  6            The Court finds that 8 U.S.C. § 1252 strips its jurisdiction to hear Mr.
                                  7   Ketsoyan’s immigration claims, and that Mr. Ketsoyan is not entitled to
                                  8   habeas relief for any alleged due process violations. As the Court lacks
                                  9   jurisdiction to hear Mr. Ketsoyan’s claims, the Central District of California is
                                 10   not the proper venue for Ms. Westbrook’s claims. Accordingly, Defendants’
Central District of California
United States District Court




                                 11   Motion is GRANTED.
                                 12
                                        A. This Court Lacks Jurisdiction to Adjudicate Mr. Ketsoyan’s
                                 13
                                           Claims
                                 14         As § 1252 bars Mr. Ketsoyan’s immigration claims, and as the Court
                                 15   finds habeas relief to be unavailable, the Court lacks jurisdiction to
                                 16   adjudicate Mr. Ketsoyan’s claims.
                                 17
                                 18       1. Subject Matter Jurisdiction Pursuant to 8 U.S.C. § 1252
                                 19         Mr. Ketsoyan seeks injunctions preventing Defendants from revoking

                                 20   his § 1231 supervision due to his removal order, and from removing him to

                                 21   Armenia. (Doc. No. 7 at 54.) These requests stem from his pending

                                 22   removal order, judicial review of which governed by 8 U.S.C. § 1252,

                                 23   requiring “a petition for review filed with an appropriate court of appeals,”

                                 24   (“PFR”), which is to “be the sole and exclusive means for judicial review of

                                 25   an order of removal entered or issued under any provision of this chapter.”

                                 26   8 U.S.C. § 1252(a)(5). Defendants argue that this and two other sections of


                                                                               6
                                 Case 2:19-cv-01198-VAP-AGR Document 32 Filed 07/02/19 Page 7 of 14 Page ID #:433




                                  1   § 1252, (g) and (b)(9), serve to divest the Court of jurisdiction to hear such
                                  2   claims. (Doc. No. 20 at 24-30.) Section 1252(g) mandates that “no court
                                  3   shall have jurisdiction to hear any cause or claim by or on behalf of any
                                  4   alien arising from the decision or action by the Attorney General to
                                  5   commence proceedings, adjudicate cases, or execute removal orders
                                  6   against any alien under this chapter.” Similarly, under § 1252(b)(9), “judicial
                                  7   review of all questions of law and fact, including interpretation and
                                  8   application of constitutional and statutory provisions, arising from any action
                                  9   taken or proceeding brought to remove an alien from the United States
                                 10   under this subchapter shall be available only in judicial review of a final
Central District of California
United States District Court




                                 11   order under this section.”
                                 12
                                 13          The Ninth Circuit has held that this language requires “that any
                                 14   issue—whether legal or factual—arising from any removal-related activity
                                 15   can be reviewed only through the PFR process,” J.E.F.M. v. Lynch, 837 F.3d
                                 16   1026, 1031 (9th Cir. 2016), and has gone so far as to characterize §
                                 17   1252(b)(9) as “‘breathtaking’ in scope and ‘vise-like’ in grip,” noting that it
                                 18   “therefore swallows up virtually all claims that are tied to removal
                                 19   proceedings,” id. (citing Aguilar v. ICE, 510 F.3d 1, 9 (1st Cir. 2007)).
                                 20   Defendants contend that the Court is accordingly without jurisdiction to
                                 21   adjudicate Plaintiffs’ claims. This argument is buttressed by the nature of
                                 22   Mr. Ketsoyan’s requests: that the Court prevent Defendants from revoking
                                 23   his supervision and removing him to Armenia.1 “When a claim by an alien,
                                 24
                                         1
                                           The Ninth Circuit has found that “the distinction between an independent
                                 25      claim and indirect challenge ‘will turn on the substance of the relief that a
                                         plaintiff is seeking.’” Martinez v. Napolitano, 704 F.3d 620, 622 (9th Cir.
                                 26      2012) (citing Delgado v. Quarantillo, 643 F.3d 52, 55 (2d Cir. 2011)).

                                                                               7
                                 Case 2:19-cv-01198-VAP-AGR Document 32 Filed 07/02/19 Page 8 of 14 Page ID #:434




                                  1   however it is framed, challenges the procedure and substance of an agency
                                  2   determination that is ‘inextricably linked’ to the order of removal, it is
                                  3   prohibited by section 1252(a)(5).” Martinez v. Napolitano, 704 F.3d 620, 623
                                  4   (9th Cir. 2012). Courts in the Central District frequently have found a lack of
                                  5   jurisdiction to interfere with the execution of a final order of removal. See
                                  6   e.g. Flores v. Johnson, No. CV 15-7167 AG (JPRx), 2015 WL 12656240, at
                                  7   *2 (C.D. Cal. Sept. 30, 2015) (finding that the court lacked jurisdiction
                                  8   because the petitioner’s “request to halt the execution of a final removal
                                  9   order” arose from an action or proceeding “brought in connection with
                                 10   Petitioner's removal (8 U.S.C. § 1252(b)(9)), or from ‘the decision or action’
Central District of California
United States District Court




                                 11   to ‘execute removal orders against’ Petitioner (8 U.S.C. § 1252(g))); Lopez
                                 12   v. Department of Homeland Security, No. CV 10-7929 AG (JCx), 2010 WL
                                 13   4279314, at *2 (C.D. Cal. Oct. 21, 2010) (same).
                                 14
                                 15         Plaintiffs argue that these cases are inapposite, as they predate two
                                 16   recent Supreme Court decisions, Jennings v. Rodrigues, 138 S. Ct. 830
                                 17   (2018), and Nielsen v. Preap, 139 S. Ct. 954 (2019), addressing the
                                 18   jurisdictional bar of § 1252. (Doc. No. 22 at 9-12.) These cases were
                                 19   decided in the context of challenges to inadequate bond hearings, and did
                                 20   not supersede all previous caselaw governing removal orders. In Jennings,
                                 21   the Court found jurisdiction precisely because the petitioners “are not asking
                                 22   for review of an order of removal; they are not challenging the decision to
                                 23   detain them in the first place or to seek removal; and they are not even
                                 24   challenging any part of the process by which their removability will be
                                 25   determined.” Jennings, 138 S. Ct. at 841. Nielsen echoed this language.
                                 26

                                                                               8
                                 Case 2:19-cv-01198-VAP-AGR Document 32 Filed 07/02/19 Page 9 of 14 Page ID #:435




                                  1   Nielsen, 139 S. Ct. at 961. Here, Plaintiffs are challenging potential
                                  2   detention pursuant to removal; there is accordingly no jurisdiction.
                                  3
                                  4         Plaintiffs also contend that § 1252(g) fails to strip the Court’s
                                  5   jurisdiction to consider the broader legality of Defendants’ actions, citing
                                  6   Arce v. United States, 899 F.3d 796 (9th Cir. 2018). The difference between
                                  7   Mr. Ketsoyan’s circumstances and those the court confronted in Arce are
                                  8   illustrative, however. In Arce, a plaintiff brought FTCA claims after the
                                  9   Department of Homeland Security deported him in direct violation of a stay
                                 10   of removal issued by the Ninth Circuit. Arce, 899 F.3d 796. The court noted
Central District of California
United States District Court




                                 11   that the case did not arise from execution of a removal order because the
                                 12   stay rendered the order unenforceable, and § 1252(g) accordingly did not
                                 13   bar the plaintiff from bringing his claims. Id. at 801. Here, Mr. Ketsoyan’s
                                 14   removal order is still in effect, and he seeks to enjoin Defendants from
                                 15   enforcing it. Plaintiffs argue that Defendants “surely cannot arrest and
                                 16   detain those already released on orders of supervision under section 1231
                                 17   in violations of the specific provisions of the INA and obviously not by
                                 18   disregarding the Constitution.” (Doc. No. 22 at 14.) Defendants
                                 19   undoubtedly may not arrest Mr. Ketsoyan in violation of the INA and the
                                 20   Constitution, yet Plaintiffs elide the nontrivial point that Defendants have not
                                 21   done so. Mr. Ketsoyan’s fears that this may take place in the future are
                                 22   insufficient to overcome the jurisdictional bar of § 1252(g).
                                 23
                                 24         Accordingly, the Court finds that § 1252 strips the Court of jurisdiction
                                 25   over Plaintiffs’ immigration claims.
                                 26

                                                                             9
                                 Case 2:19-cv-01198-VAP-AGR Document 32 Filed 07/02/19 Page 10 of 14 Page ID #:436



                                         2. Mr. Ketsoyan is Not Entitled to Habeas Relief
                                  1
                                            Notwithstanding the jurisdictional restrictions of § 1252, the Ninth
                                  2
                                      Circuit has found that a “habeas challenge to detention [with] a basis
                                  3
                                      independent of the merits of the petition for review,” such as due process
                                  4
                                      violations, can be reviewed by a district court. Singh v. Holder, 638 F.3d
                                  5
                                      1196, 1211 (9th Cir. 2011); see also J.E.F.M., 837 F.3d at 1032 (“claims that
                                  6
                                      are independent of or collateral to the removal process do not fall within the
                                  7
                                      scope of § 1252(b)(9)”).
                                  8
                                  9
                                            Defendants mistakenly contend that Mr. Ketsoyan is ineligible for
                                 10
Central District of California
United States District Court




                                      habeas relief as he is not being detained. (Doc. No. 20 at 27.) Courts
                                 11
                                      repeatedly have found that habeas petitioners need not be held in physical
                                 12
                                      custody, see e.g. Nakaranurack v. United States, 68 F.3d 290, 293 (9th Cir.
                                 13
                                      1995) (“We have broadly construed ‘in custody’ to apply to situations in
                                 14
                                      which an alien is not suffering any actual physical detention; i.e., so long as
                                 15
                                      he is subject to a final order of deportation, an alien is deemed to be ‘in
                                 16
                                      custody’ for purposes of the INA, and therefore may petition a district court
                                 17
                                      for habeas review of that deportation order.”). Mr. Ketsoyan therefore is in
                                 18
                                      custody for the purposes of a habeas petition.
                                 19
                                 20
                                            Defendants also argue that the habeas relief Mr. Ketsoyan seeks is
                                 21
                                      unavailable, as a habeas petitioner may not request “a stay of removal while
                                 22
                                      he pursues various forms of immigration relief.” (Doc. No. 20 at 27.) This
                                 23
                                      argument is belied by Central District grants of habeas relief on precisely
                                 24
                                      those grounds. See Villanueva-Bustillos v. Marin, 370 F. Supp. 3d 1083
                                 25
                                      (C.D. Cal. 2018) (enjoining deportation of habeas petitioner until immigration
                                 26

                                                                             10
                                 Case 2:19-cv-01198-VAP-AGR Document 32 Filed 07/02/19 Page 11 of 14 Page ID #:437




                                  1   judge’s denial of motion to reopen removal proceedings could be reviewed
                                  2   by Ninth Circuit); Chhoeun v. Marin, 306 F. Supp. 3d 1147, 1151 (C.D. Cal.
                                  3   2018) (granting preliminary injunction staying deportation so that habeas
                                  4   petitioners could file motions to reopen immigration proceedings).
                                  5
                                  6         There are key distinctions between Mr. Ketsoyan’s case and those
                                  7   cited above, however. Although physical detention is not required for
                                  8   habeas relief, it is notable that the petitioners in Villanueva-Bustillos and
                                  9   Chhoeun were apprehended and held by Immigration and Customs
                                 10   Enforcement for the purposes of imminent deportation. Villanueva-Bustillos,
Central District of California
United States District Court




                                 11   370 F. Supp. 3d at 1085; Chhoeun, 306 F. Supp. at 1150. Here, there is no
                                 12   indication of Mr. Ketsoyan’s imminent detention and removal, other than the
                                 13   ambiguously-pled “warnings given by the deportation officer at the 31 July
                                 14   2018 check-in appointment” and the alleged “uniform practice of Defendants
                                 15   in the last six months,” which are otherwise unexplained. (FAC ¶ 82.)
                                 16   Defendants, on the other hand, submit the declaration of an ICE Deportation
                                 17   Officer averring that DHS cannot obtain the requisite travel documents to
                                 18   remove Mr. Ketsoyan to Armenia, and that “DHS has to plans to detain or
                                 19   remove” him. (Doc. No. 20-3 at 2.)
                                 20
                                 21         Furthermore, the petitioners in the habeas cases cited above
                                 22   requested that their deportations be enjoined so that they might reopen their
                                 23   immigration proceedings. Here, although the FAC alleges that “Mr.
                                 24   Ketsoyan fears that he will be arrested and detained by Defendants at his
                                 25   31 July 2019 check-in in order to prevent him from seeking to reopen his
                                 26   removal proceedings,” (FAC ¶ 82), Plaintiffs’ Opposition notes that “Mr.

                                                                             11
                                 Case 2:19-cv-01198-VAP-AGR Document 32 Filed 07/02/19 Page 12 of 14 Page ID #:438




                                  1   Ketsoyan, however, has already exhausted his one motion to reopen,” and
                                  2   that “any successive motion to reopen…will be denied as time and
                                  3   numerically barred.”2 (Doc. No. 22 at 17.) It is thus unclear whether Mr.
                                  4   Ketsoyan plans to file a motion to reopen his immigration proceeding, the
                                  5   form of habeas relief that courts in the Central District have found is
                                  6   warranted for petitioners facing deportation.
                                  7
                                  8          Accordingly, as it is unclear that ICE plans to detain and remove Mr.
                                  9   Ketsoyan, and Mr. Ketsoyan does not aver that he is seeking to file a motion
                                 10   to reopen his immigration proceedings, habeas relief is inappropriate.
Central District of California
United States District Court




                                 11
                                 12     B. This Venue is Improper for Ms. Westbrook’s Claims
                                 13          Lawsuits brought against United States government agencies,
                                 14   officers, or employees acting in an official capacity may “be brought in any
                                 15   judicial district in which (A) a defendant in the action resides, (B) a
                                 16   substantial part of the events or omissions giving rise to the claim occurred,
                                 17   or a substantial part of property that is the subject of the action is situated,
                                 18   or (C) the plaintiff resides if no real property is involved in the action.” 28
                                 19   U.S.C. § 1391(e). Defendants argue, and Plaintiffs do not dispute, that no
                                 20   named Defendant for any of Ms. Westbrook’s claims resides in the Central
                                 21   District of California, no substantial part of the events giving rise to her
                                 22
                                 23
                                         2
                                 24       “The Board of Immigration Appeals has found that there are no limitations
                                         as to the number of motions to reopen that may be filed for petitioners
                                 25      seeking reopening to apply for asylum and withholding based on changed
                                         country conditions, and that such petitions are not subject to time limits.”
                                 26      Villanueva-Bustillos, 370 F. Supp. 3d at 1089.

                                                                              12
                                 Case 2:19-cv-01198-VAP-AGR Document 32 Filed 07/02/19 Page 13 of 14 Page ID #:439




                                  1   claims occurred in this district, and Ms. Westbrook is a resident of Nevada.
                                  2   (Doc. Nos. 20, 22.)
                                  3
                                  4         Notwithstanding these undisputed arguments, Plaintiffs assert proper
                                  5   venue in this Court, (Doc. No. 22 at 5-6), citing Exxon Corp. v. Federal
                                  6   Trade Commission, 588 F.2d 895, 898 (3d Cir. 1978), in which the court held
                                  7   that “requiring every plaintiff in an action against the federal government or
                                  8   an agent thereof to independently meet section 1391(e)'s standards would
                                  9   result in an unnecessary multiplicity of litigation.” The Exxon court also
                                 10   found, however, that parties could not circumvent venue requirements by
Central District of California
United States District Court




                                 11   pleading unsupported claims of resident parties “as a basis for providing
                                 12   themselves with proper venue,” id. at 899, which the Ninth Circuit has cited
                                 13   with approval, Railway Labor Executives' Association v. I.C.C., 958 F.2d
                                 14   252, 256 (9th Cir. 1991). As the Court has dismissed the claims of the other
                                 15   named Plaintiff, this is not the proper venue for Ms. Westbrook’s claims, and
                                 16   there is accordingly no need to need to address the parties’ arguments
                                 17   regarding standing.
                                 18
                                 19         At the June 6, 2019 hearing on the Motion, Ms. Westbrook requested
                                 20   that the Court transfer Ms. Westbrook’s claims to the District of Nevada if
                                 21   Defendants’ Motion was granted. “For the convenience of parties and
                                 22   witnesses, in the interest of justice, a district court may transfer any civil
                                 23   action to any other district or division where it might have been brought.” 28
                                 24   U.S.C. § 1404(a). Accordingly, the Court SEVERS Ms. Westbrook’s claims
                                 25   and ORDERS that they be transferred to the District of Nevada for
                                 26   adjudication.

                                                                              13
                                 Case 2:19-cv-01198-VAP-AGR Document 32 Filed 07/02/19 Page 14 of 14 Page ID #:440




                                  1
                                  2                              IV.    CONCLUSION
                                  3         The Court therefore GRANTS Defendants’ Motion WITHOUT
                                  4   PREJUDICE. Plaintiffs must file their Second Amended Complaint by no
                                  5   later than 4:00 P.M. on July 19, 2019.
                                  6
                                  7         IT IS SO ORDERED.
                                  8
                                  9
                                         Dated:     7/2/19
                                 10                                                    Virginia A. Phillips
Central District of California
United States District Court




                                 11                                             Chief United States District Judge

                                 12
                                 13
                                 14
                                 15
                                 16
                                 17
                                 18
                                 19
                                 20
                                 21
                                 22
                                 23
                                 24
                                 25
                                 26

                                                                           14
